DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
            The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – IMAGE FORMING APPARATUS PERFORMS AC-DC AND DC-DC VOLTAGES CONVERSIONS AND HAVING POWER SUPLLY THAT REDUCES POWER CONSUMPTION IN LOW CONSUMPTION POWER MODE --

(End of amendment) 

Allowable Subject Matter
4.         Claims 1-15 and 17-20 are allowed.

                                            REASONS FOR ALLOWANCE
5.          The following is an examiner’s statement of reasons for allowance: 
            The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited, a power supply capable of operating in a first state and a second state having a consumption power lower than a consumption power of the first state and  “a third power supply configured to convert the first DC voltage into a third DC voltage lower than or equal to the first DC voltage in the second state and output the third DC voltage to the predetermined load, wherein the third power supply is configured to stop operation in the first state”, in combination with all other limitations as claimed in independent claim 1.
           The other independent claim 18 recites essentially the same subject matters as claim 1 and are therefore allowable for at least same reasons.
           The dependent claims 2-15 & 17, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
            The dependent claims 19-20, depend either directly or indirectly from claim 18, and are therefore allowable for at least the same reasons as claim 18.


Cited Art
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2015/0256079              c. US Patent 8,159,092
            b. US Pub 2012/0159228              d. US Pub 2019/0199880
            e. US Pub 2005/0154931

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HARIS SABAH/Examiner, Art Unit 2674